IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MICHAEL SENISCH,                      )
                                      )
            Plaintiff,                )
                                      ) C.A. No. N21C-11-197 FWW
            v.                        )
                                      )
BCC INVESTMENT PROPERTIES LLC, )
a Delaware limited liability company, )
W. ROBERT COMEGYS, and                )
JOSEPH M. JANCUSKA,                   )
                                      )
            Defendants.               )

                         Submitted: January 19, 2022
                          Decided: January 20, 2022

            Upon Defendant W. Robert Comegys’ Motion to Dismiss
                               GRANTED.

                                  ORDER


Josiah R. Wolcott, Esquire, CONNOLLY GALLAGHER LLP, 267 East Main
Street, Newark, DE, 19711, Attorney for Plaintiff Michael Senisch.

Victoria K. Petrone, Esquire, BAIRD MANDALAS BROCKSTEDT LLC, Little
Falls Center One, 2711 Centerville Road, Suite 401, Wilmington, DE, 19808,
Attorney for Defendants BCC Investment Properties LLC and W. Robert Comegys.

Joseph M. Jancuska, 13 Farm Avenue, Wilmington, DE 19810, pro se.




WHARTON, J.
      This 20th day of January 2022, upon consideration of the Defendant W.

Robert Comegys’ (“Comegys”) Motion to Dismiss1 and the Response in Opposition

of Plaintiff Michael C. Senisch (“Senisch”),2 it appears to the Court that:

      1.     Senisch brought this action alleging breach of the Sellers’s Disclosure

executed in connection with the sale of certain real property by BCC Investment

Properties LLC (“BCC”) to Senisch. The five-count complaint alleges Breach of

Contract against BCC (Count I), Fraud against BCC and Comegys (Count II),

Fraudulent Misrepresentation against BCC and Comegys (Count III), Negligent

Construction against BCC, Comegys and Joseph M. Jancuska (“Jancuska”) (Count

IV), and Trespass against BCC, Comegys, and Jancuska (Count V).3

      2.     Comegys seeks dismissal of the four counts in which he is named.4

Specifically, as to Counts II and III alleging fraud and fraudulent misrepresentation

respectively, Comegys argues that Senisch has failed to plead all of the elements of

those claims, and, to the extent the missing elements are pled inferentially, they lack

the particularity required by Superior Court Civil Rule 9(b).5 As to Count IV




1
  Def.’s Mot. to Dismiss, D.I. 8.
2
  Pl.’s Resp. in Opp., D.I. 11.
3
  Compl., D.I. 1.
4
  Def.’s Mot. to Dismiss, D.I. 8.
5
  Id., at 3-6.
                                          2
alleging Negligent Construction, and Count V Trespass, Comegys asserts that

Senisch has failed to plead any facts showing personal involvement by him.6

      3.     In response, Senisch concedes that it is unlikely that he can maintain a

fraud claim against Comegys for the written disclosures made by BCC.7 But, he

suggests that a fraud claim will lie for conditions existing outside of the disclosures

about which Comegys knew and should have advised Senisch.8 In the event the

Court determines the fraud claims lack sufficient particularity, he seeks leave to

amend the Complaint.9 Regarding the remaining two counts, Senisch suggests that

there are insufficient known facts to determine Comegys’ role in the construction

going on in the property adjoining the property Senisch purchased to absolve

Comegys of liability.10 Nonetheless, Senisch maintains that the pleaded facts, when

taken as true, are sufficient to state a claim that Comegys was personally involved

in the construction activities to establish his liability.11 Again, Senisch asks for leave

to amend the Complaint if the Court has a different view.12

      4.     A motion to dismiss for failure to state a claim pursuant to Superior

Court Rule 12(b)(6) will not be granted if the “plaintiff may recover under any


6
  Id., 6.
7
  Pl.’s Resp. in Opp., at ⁋ 1, D.I. 11.
8
  Id.
9
  Id.
10
   Id.
11
   Id.
12
   Id.
                                            3
reasonably conceivable set of circumstances susceptible of proof under the

complaint.”13 The Court's review is limited to the well-pled allegations in the

complaint.14 In ruling on a 12(b)(6) motion, the Court “must draw all reasonable

factual inferences in favor of the party opposing the motion.”15 Dismissal is

warranted “only if it appears with reasonable certainty that the plaintiff could not

prove any set of facts that would entitle him to relief.”16

          5.     To prevail at trial on a fraud claim, a plaintiff must prove by a

preponderance of the evidence that a defendant engaged in fraudulent conduct.17

“The general elements of common law fraud under Delaware law are: (1) defendant's

false representation, usually of fact, (2) made either with knowledge or belief or with

reckless indifference to its falsity, (3) with an intent to induce the plaintiff to act or

refrain from acting, (4) the plaintiff's action or inaction resulted from a reasonable

reliance on the representation, and (5) reliance damaged the [plaintiff].”18

Additionally, when alleging fraud, “the circumstances constituting fraud shall be

stated with particularity.”19




13
   Browne v. Robb, 583 A.2d 949, 950 (Del. 1990).
14
   Doe v. Cahill, 884 A.2d 451, 458 (Del. 2005).
15
   Id.
16
   Id.
17
     George v. A. C. & S. Co., 1988 WL 22365, at *1 (Del. Super. Feb. 16, 1988).
18
     Browne v. Robb, 583 A.2d 949, 955 (Del. 1990).
19
     Super. Ct. Civ. R. 9(c).
                                                 4
      6.     The Court has carefully reviewed the Complaint and agrees with

Comegys that Senisch has failed to properly plead all of the elements of fraud in his

fraud claims with the particularity required by Rule 9(c). He has not pled the time

place and manner of representations made to him by Comegys specifically. Joining

Comegys and BCC together and labeling them as the BCC Defendants, as Senisch

does in the Complaint, does not adequately identify any fraudulent representations

made by Comegys individually. Senisch also fails to allege that he relied on any

misrepresentations made by the BCC Defendants, another element of a well pled

fraud allegation. The Court also agrees with Comegys that Senisch has failed to

allege any facts supporting Comegys’ individual involvement in the Negligent

Construction and Trespass claims. Again, joining Comegys and BCC together as

the BCC Defendants and alleging conduct by the BCC Defendants is insufficient to

establish Comegys’ individual liability. Accordingly, the Motion to Dismiss is

GRANTED.

       7.    Senisch has asked for leave to amend the Complaint in the event the

Court grants the Motion to Dismiss. The Court finds Senisch’s request to be in the

interests of justice and grants him leave to amend the Complaint.

      THEREFORE, Defendant W. Robert Comegys’ Motion to Dismiss is

GRANTED. Counts II, III, IV and V as to Defendant W. Robert Comegys are

DISMISSED WITHOUT PREJUDICE.

                                         5
     Plaintiff Michael C. Senisch shall have 30 days from the date of this Order to

file an Amended Complaint.

IT IS SO ORDERED.



                                                         /s/ Ferris W. Wharton
                                                          Ferris W. Wharton, J.




                                        6